On behalf of the Government and people of Tuvalu, I bring greetings to the United Nations. We offer our prayers for those affected by the tragic loss of lives resulting from acts of violence here in our host country, the United States of America, and worldwide.
Let me now add Tuvalu’s commendations to the President of the General Assembly, Mr. Peter Thomson of Fiji, who takes the helm at this session. While we appreciate the enormous task placed upon Fiji, we also have full confidence in the ability of Mr. Thomson and Fiji to steer us through the troubled waters of global oceans.
As the smallest Member of the United Nations family, Tuvalu continues to hold dear the noble values and principles of the United Nations. We very much hope that, as a result of the action of the United Nations, peoples of all races and creeds, of all countries big and small, particularly those whose very existence is threatened by human-induced strife, conflicts and especially by the impacts of climate change, will be saved.
Over the past few days, the leadership of the Organization has been put to the test. Will we as leaders be able to provide a vessel, a canoe, buoyant enough to protect and save even the smallest islands of the planet? Will the canoe of the United Nations enable us to rise with the tide of progress and to sail through the surges of environmental insecurity and climate change, or will it sink us?
Tuvalu is immensely encouraged by the actions of world leaders in the past week, by the strong leadership of our Secretary-General and by the goodwill of humankind that continues to prevail. The adoption of the New York Declaration on the Movement of Migrants and Refugees (71/1), the compounding commitment to the 2030 Agenda for Sustainable Development and the many countries that have ratified the Paris Agreement on Climate Change have given us hope and renewed trust and confidence in the work of the United Nations and its ability to fulfil our hopes for the security, progress, and protection of our human rights.
And now we must deliver on our words. Tuvalu applauds the strong leadership of the United States of America, other major greenhouse-gas emitters and the small island developing States (SIDS) — all of them, from the Pacific islands to other regions like the Caribbean and the Indian Ocean — to ratify the Paris Agreement on climate change. But that is not enough. We must ensure that the Paris Agreement enters into force. It must be fully elaborated and operationalized as early as possible in order to achieve real adaptation and mitigation.
Atoll nations such as Tuvalu, Kiribati, the Marshall Islands, the Maldives, Tokelau and all other SIDS — Fiji, Papua New Guinea, Vanuatu and Samoa — are already suffering the impacts of climate change and sea-level rise. Many predict their total extinction if nothing is urgently done. That cannot and must not be allowed to happen. It would be shameful for humankind to allow such an eventuality. It would be shameful of us if we who are sitting in this Hall were not to take action to stop that from happening.
Tuvalu therefore appeals to all States to ensure that our collective efforts under the Paris Agreement keep the global temperature increase to below 1.5°C relative to pre-industrial levels, not only to fulfil the objectives of the Paris Agreement on Climate Change, but to save us all and ensure our future survival. We pray that, through the United Nations, our humble voice will prevail on the conscience and goodwill of humankind to take real and urgent action.
We must also ensure that we take account of the protection of the human rights of those people displaced by the impacts of climate change. We need a legal framework to that end, and Tuvalu has proposed a United Nations resolution facilitating the establishment of just such a framework.
On behalf of Tuvalu, I pay tribute to the Secretary- General, Mr. Ban Ki-moon, for his steadfast stewardship and his commitment to the noble principles of the Charter of the United Nations and the peoples of the world. We have made tremendous strides under his leadership. As he leaves the United Nations, I wish him and his family well in their future plans.
The work of the General Assembly at its seventy- first session is no different than at past sessions, except for its urgency. Tuvalu welcomes the Secretary- General’s report (A/71/1) and pledges its support to the theme, entitled “The Sustainable Development Goals: a universal push to transform our world”. However, as noted in the Secretary-General’s report, there is a real need for urgent actions to address the growing multiplicity and complexity of global challenges. It is vitally important that we address gender inequalities and ensure the rights of people with disabilities.
As regards peace and security, we applaud the work of the United Nations on many fronts and encourage further work to find long-lasting solutions to the long drawn-out conflicts in Syria, Ukraine and other troubled spots of the world. The loss of precious lives and misery are totally unacceptable and must be stopped.
We also encourage and welcome the normalization of diplomatic relations between Cuba and the United States. However, we believe that it is important for the sake of peace and security that those relations be pragmatically translated into other areas of cooperation. We should recognize, of course, Cuba’s humanitarian support and contribution — including its support to Tuvaluans in the form of scholarships and training, from which we have tremendously benefited.
The provocative actions displayed by the People’s Democratic Republic of Korea against the Republic of Korea and their potential implications for peace and security in the world, including in our own Pacific Ocean region, are totally unacceptable. We deplore those actions and urge that urgent steps be taken to completely suspend them at the earliest opportunity.
We are also concerned about the continuing denial of the right of the 24 million people of the Republic of China on Taiwan to be readmitted to United Nations membership so that they can participate in the work of the United Nations and its specialized agencies. We need to recognize that Taiwan is a vibrant democracy, which has recently elected and inaugurated a new President. Taiwan’s genuine efforts in supporting various developmental and humanitarian undertakings, including in Tuvalu and many developing countries, need to be recognized as well. As we embark on the implementation of the Sustainable Development Goals (SDGs), Taiwan’s direct and indirect support will greatly help in leveraging existing partnerships. Taiwan is already involved in the work of many specialized United Nations bodies, such as the World Health Organization and the International Civil Aviation Organization. We therefore truly believe that Taiwan deserves international recognition and to become an active member of and participant in all the bodies of the United Nations system.
In the same vein, the principle of self-determination must also be respected and honoured. This great body cannot continue to ignore the ongoing violations of human rights in West Papua and that territory’s desire to achieve self-determination. It must take them into account. It must not be blinded by the actions that are being carried out under the guise of the principles of non-interference and sovereignty. The United Nations must act in this matter and find a workable solution to give autonomy to the indigenous peoples of West Papua.
We are pleased that we now have a united front with respect to development, our 2030 Agenda for Sustainable Development, which is underpinned by the key principles of interdependence, universality and solidarity. No country big or small, rich or poor, can achieve its SDGs alone. We must collaborate in durable and genuine partnerships on all the Sustainable Development Goals for the benefit of all. Our urgent focus, however, must be on the individuals at the margins of our societies, who can easily be left behind. We are indeed their beacon of hope. We must find practical and timely remedies that remedy the basic inequities and insecurities that persist. Our 2030 Agenda must deliver in ensuring the fundamental rights and welfare of all citizens in current as well as future generations.
Our unity is founded on diversity. The United Nations can only be as effective as the sum of all positive national and regional actions put together. We are grateful for the work resulting in the SIDS Accelerated Modalities of Action (SAMOA) Pathway (Samoa Pathway) and believe that, for SIDS like Tuvalu not to be left behind, it is critical that the Samoa Pathway be fully implemented, and that proper provision for SIDS be made in all United Nations agencies and programmes.
Tuvalu has recently launched its own national strategy for sustainable development. It is called Te Kakeega III — meaning “progress” in Tuvalu — and reflects the 2030 Agenda. Te Kakeega III is based on a theme entitled “Protect and save Tuvalu” and on the principles of local ownership, leadership, development and inclusiveness in decision-making, as well as on mutual trust and respect in working with our partners. We acknowledge the invaluable contributions of our development partners: Australia, New Zealand, Japan, the European Union and the Republic of China on Taiwan, together with all other bilateral and multilateral partners. The ultimate focus of Te Kakeega III is to fortify the resilience of Tuvalu and to reduce the vulnerabilities specific to its land territory, territorial waters, biodiversity and, most important of all, its people, through education, training and capacity-building. Tuvalu welcomes durable and genuine partnerships with the international community. All countries should advance together — though at a different pace, but progressively nevertheless. Each country must drive its own pursuits, in tune with its own capabilities and circumstances.
Fundamental gaps exist in the achievement of our Millennium Development Goals (MDGs), especially in the least developed countries that are also small island developing States, like my own country, Tuvalu. While poverty indices in our countries may have improved, our atoll nations will forever encounter development difficulties, and our level of vulnerabilities and fragility will continue to present us with unique challenges, however well-intentioned and well-planned our actions may be. Accordingly, special windows of opportunity for SIDS and the least developed countries are needed. We must not experience again the shortfalls that befell us under the MDGs. There must be genuine partnerships to deal with our unique and particular challenges.
Irrespective of how well-intentioned or how well written our national strategies for sustainable development may be, our efforts and long-term survival and security will be seriously compromised unless urgent actions on climate change are taken at all levels. In our view, the cause and effects of climate change, including the threats to the survival of people worldwide, especially in SIDS, have been thoroughly explained, first in the plethora of United Nations documentation, and now in the Paris Agreement on Climate Change. The time for talking is over; it is now time to walk the talk and ensure the full elaboration and implementation of what has been agreed upon. We must ensure that our commitments under the Paris Agreement are all met.
Tuvalu has exerted every effort to contribute its voice — however small, however low — at the global level, and we are proud to have been part of the negotiations on climate change since the Rio Summit, and through thick and thin, and heat and cold, until the twenty-first session of the Conference of the Parties to the United Nations Framework Convention on Climate Change, with its successful outcome: the Paris Agreement on Climate Change. Tuvalu was among the first countries to sign and ratify the Paris Agreement here in April.
In practical terms, we are not giving up. We will never give up. We are committed to reducing our greenhouse-gas emissions, as we stated in our Intended Nationally Determined Contributions, and by 2020 we shall have reached our target of 100 per cent electricity generation from renewable sources. Tuvalu has also established a Tuvalu Climate Change Survival Fund, using its own meagre financial resources, as a mechanism to show that we are serious in saving our people and enabling them to forever remain on the islands. The Survival Fund is now also a catalyst to engage in meaningful partnerships with the world.
However, on our own, we are quite unable to afford the immense cost of adapting to the impacts of climate change. In that respect, we are deeply grateful for the support that has come bilaterally and from the agencies of the Council of Regional Organizations in the Pacific, from various United Nations bodies in the Asia and Pacific region, as well as to the work of the Green Climate Fund (GCF) and its Board. Tuvalu is currently one of only two SIDS in the Pacific with approved funding for adaptation work on the ground. We thank the United Nations Development Programme for partnering with Tuvalu in the development of our proposal. We also thank the two co-Chairs and Board members of GCF, and in particular our own SIDS representation on the GCF Board, for their favourable consideration. While we appreciate past assistance, we continue to need help in building our national capacity with respect to writing project proposals and reporting on progress. Let me assure both members and partners of GCF of Tuvalu’s total commitment to ensuring the success of the approved project, and, of course, our full cooperation in future partnerships with GCF.
We are also very appreciative of the assistance that we received following Tropical Cyclone Pam in 2015. However, we believe that there is a need to establish a more systematic mechanism to respond to disasters in small island development States, particularly those in the Pacific. We have proposed the establishment of a Pacific climate change insurance facility to help us receive assistance in a timely manner during disasters, without having to wait for partnerships and responses from partners.
We welcome the Oceans Conference to be held next year by the United Nations. The Pacific Island countries were instrumental in ensuring that oceans were included in the SDGs. The oceans provide the basis for our life. We therefore stress the need for collective action to properly address illegal, unreported and unregulated fishing, ocean acidification, the protection of biodiversity beyond the limits of national jurisdiction, and reforms to the United Nations Convention on the Law of the Sea, so as to protect the natural resources of our islands.
Instead of singing the same old tune about good governance and political solutions, we need moral probity and soul-searching in dealing with the oceans. More than ever, we need the helping hand of Almighty God to guide us in our work. We must place God at the centre of our human efforts and the endeavours of the United Nations, to ensure that we successfully reach our destination together. Next week, Tuvalu will celebrate the thirtieth anniversary of its independence. I ask Members to partner with Tuvalu and with God as we journey forward.
I wish the Assembly success in reaching its goals the current session. I would like to reiterate that Tuvalu is fully committed to multilateralism. We believe that we cannot survive as a State without our United Nations. If we save Tuvalu, and SIDS, through the SDGs, particularly through Goal 13, on climate change, and Goal 14, on oceans, we will save the world. May God bless the United Nations. May God bless Tuvalu.
